Filed 6/19/13 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2013 ND 88







State of North Dakota, 		Plaintiff and Appellee



v.



Walter Joseph Grant, Jr., 		Defendant and Appellant







No. 20120391







Appeal from the District Court of Rolette County, Northeast Judicial District, the Honorable John C. McClintock, Jr., Judge.



AFFIRMED.



Per Curiam.



Jeanne L. McLean, Rolette County State’s Attorney, P.O. Box 1079, Rolla, ND 58367-1079, for plaintiff and appellee; submitted on brief.



Russell J. Myhre, P.O. Box 475, Valley City, ND 58072, for defendant and appellant; submitted on brief.

State v. Grant

No. 20120391



Per Curiam.

[¶1]	
Walter Grant, Jr., appealed from a criminal judgment and sentence entered after he pled guilty to one count of contact by bodily fluids. On appeal, Grant argues his sentence should be corrected and he was denied his right to an attorney. We summarily affirm under N.D.R.App.P. 35.1(a)(2) and (4). 

[¶2]	Gerald W. VandeWalle, C.J.

Carol Ronning Kapsner

Mary Muehlen Maring

Daniel J. Crothers

Dale V. Sandstrom